         Case 1:15-cv-02739-LAP Document 138 Filed 12/18/19 Page 1 of 2




                                          +1-212-474-1760

                                        mpaskin@cravath.com



                                                                               December 18, 2019

         Petersen Energía Inversora, S.A.U. et al. v. Argentine Republic and YPF S.A.,
 No. 15-cv-02739 (LAP); Eton Park Capital Management, L.P. et al. v. Argentine Republic and
                              YPF S.A., No. 16-cv-8569 (LAP)

Dear Judge Preska:

                We write on behalf of defendant YPF S.A. (“YPF”) in the above-captioned
actions in further support of the requested extension until March 16, 2020 to reply to Plaintiffs’
Opposition to Defendants’ Joint Motion to Dismiss for Forum Non Conveniens (Petersen ECF
No. 125; Eton Park ECF No. 66). In addition to the points made in Argentina’s reply, YPF
writes to clarify the record with respect to Plaintiffs’ statement that YPF “has had no change of
control”. In fact, Guillermo Nielsen has been appointed as the new President of YPF (equivalent
of board chair), and there have been other changes in the Board of Directors. Among their many
other new management and oversight responsibilities, Mr. Nielsen and the rest of the board will
need additional time to get up to speed on this important litigation and provide us with direction
on how to proceed.

               We thank Your Honor for the Court’s attention to this matter.



                                                     Respectfully Submitted,

                                                     /s/ Michael A. Paskin

                                                     Michael A. Paskin
         Case 1:15-cv-02739-LAP Document 138 Filed 12/18/19 Page 2 of 2
                                                                          2

Honorable Loretta A. Preska
   United States District Court for the Southern District of New York
      Daniel Patrick Moynihan U.S. Courthouse
          500 Pearl Street
              New York, NY 10007
VIA ECF
              Copies to: All Counsel of Record via ECF
